PER CURIAM.
On January 10, 2003, the trial court clerk filed a notice of late record, stating that the clerk’s record was not filed because appellants intended to dismiss this appeal. We subsequently ordered appellants to either: (1) provide written proof to this court that either (a) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee or (b) they were entitled to appeal without paying the clerk’s fee; or (2) file a motion to dismiss this appeal. Appellants failed to respond to our order. Therefore, this appeal is dismissed for want of prosecution. See *602Tex.R.App. P. 37.3(b). Costs of appeal are taxed against appellants.